Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1- 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bialer (US 20200348396).
	Regarding claim 1, Bialer teaches:
A method of operating a vehicle, comprising (In addition to one or more of the features described herein, the method also includes locating the radar system in a vehicle and controlling an operation of the vehicle based on the object surface estimation (0012))
receiving a plurality of observations of an object at an extended radar array formed by moving a radar array of the vehicle through a selected distance (Correctly identifying the object facilitates correctly addressing the object with an autonomous or semi-autonomous vehicle system (e.g., collision avoidance, automated braking, adaptive cruise control, autonomous driving)(0033)). It is understood that since the system is utilizing autonomous driving that it would have to travel some distance to obtain information related to the objects for the sensors FOV.
inputting the plurality of observations to a neural network to generate a network output signal (The processing of data obtained by the radar system 110, including implementation of a neural network, may be done within the radar system 110, by the controller 120, or a combination of the two(0034))
determining an object parameter of the object with respect to the vehicle from the network output signal (the output of the neural network generally indicates a range and angle (or pair of angles) at which there is a detection (0038))
and operating the vehicle based on the object parameter of the object (In addition to one or more of the features described herein, the method also includes locating the radar system in a vehicle and controlling an operation of the vehicle based on the object surface estimation (0012))
Regarding claim 8, Bialer teaches:
A system for operating a vehicle, comprising (In addition to one or more of the features described herein, the method also includes locating the radar system in a vehicle and controlling an operation of the vehicle based on the object surface estimation (0012))
an extended radar array formed by moving a radar array of the vehicle through a selected distance (Correctly identifying the object facilitates correctly addressing the object with an autonomous or semi-autonomous vehicle system (e.g., collision avoidance, automated braking, adaptive cruise control, autonomous driving)(0033)). It is understood that since the system is utilizing autonomous driving that it would have to travel some distance to obtain information related to the objects for the sensors FOV.
a processor configured to: receive a plurality of observations of an object from the extended radar array (The system also includes a processor to process the reflected signals to obtain an image (0013))
operate a neural network to generate a network output signal based on the plurality of observations (The processing of data obtained by the radar system 110, including implementation of a neural network, may be done within the radar system 110, by the controller 120, or a combination of the two (0034))
determine an object parameter of the object with respect to the vehicle from the network output signal (the output of the neural network generally indicates a range and angle (or pair of angles) at which there is a detection (0038))
and a controller for operating the vehicle based on the object parameter of the object (A controller 120 may obtain data or processed information from the radar system 110 and other sensors 130. The controller 120 may control one or more operations of the vehicle 100 in an autonomous or semi-autonomous manner (0034))
Regarding claim 15, Bialer teaches:
A vehicle, comprising (The exemplary vehicle 100 shown in FIG. 1 is an automobile (0034))
an extended radar array formed by moving a radar array of the vehicle through a selected distance (In addition to one or more of the features described herein, the method also includes locating the radar system in a vehicle and controlling an operation of the vehicle based on the object surface estimation (0012))
a processor configured to: receive a plurality of observations of an object from the extended radar array (The system also includes a processor to process the reflected signals to obtain an image (0013))
operate a neural network to generate a network output signal (The processing of data obtained by the radar system 110, including implementation of a neural network, may be done within the radar system 110, by the controller 120, or a combination of the two (0034))
determine an object parameter of the object with respect to the vehicle from the network output signal (the output of the neural network generally indicates a range and angle (or pair of angles) at which there is a detection (0038))
and a controller for operating the vehicle based on the object parameter of the object (A controller 120 may obtain data or processed information from the radar system 110 and other sensors 130. The controller 120 may control one or more operations of the vehicle 100 in an autonomous or semi-autonomous manner (0034))
Regarding claim 2, Bialer teaches further comprising obtaining the plurality of observations at each of a plurality of locations of the radar array as the radar array moves through the selected distance (At block 410, obtaining reflected signals 115 refers to using either a one-dimensional antenna array 210, as shown in FIG. 2, or a two-dimensional antenna array 310, as shown in FIG. 3, to obtain the reflected signals 115 that result from reflection of transmit signals 112 (0036)).
Regarding claim 3, Bialer teaches further comprising inputting the plurality of observations to the neural network to generate a plurality of features and combining the plurality of features to obtain the network output signal (The detection corresponds with an outline of the surface of an object 140 resulting in the detection. The output of the neural network is detailed with reference to FIGS. 6 and 7 (0038))
Regarding claim 4, Bialer teaches wherein the neural network includes a plurality of convolution networks, each convolution network receiving a respective observation from the plurality of observations and generating a respective feature of the plurality of features (At block 430, a neural network uses the input image 425 to provide an object surface estimation according to one of two or more embodiments. Two embodiments are detailed with reference to FIGS. 6 and 7. The neural network includes layers of convolutional filters (0038))
Regarding claim 5, Bialer teaches further comprising training the neural network by determining values of weights of the neural network that minimize a loss function including the network output signal and a reference signal (The supervised learning is accomplished by calculating loss, at block 450, based on the output of the neural network (at block 430) and the ground truth (at block 440). The loss is provided as feedback, as indicated in FIG. 4, and is used to update weights in the neural network (0039)).
Regarding claim 6, Bialer teaches wherein the reference signal is generated by coherently combining the plurality of observations over time based on a known relative distance between the radar array and the object during a relative motion between the vehicle and the object (The image 425 indicates an intensity associated with a set of range values and a set of angle values or a set of pairs of angle values. At block 530, the trained neural network uses the image 425 input to provide an output that indicates an outline that defines the surface of an object 140 that resulted in the reflected signals 115 (0040))
Regarding claim 7, Bialer teaches wherein the reference signal includes a product of an observation received from the extended radar array and a synthetic response based on angles and ranges recorded for the observation (The supervised learning is accomplished by calculating loss, at block 450, based on the output of the neural network (at block 430) and the ground truth (at block 440). The loss is provided as feedback, as indicated in FIG. 4, and is used to update weights in the neural network (0039))
Regarding claim 9, Bialer teaches wherein the extended radar array obtains the plurality of observations at each of a plurality of locations of the radar array as the radar array moves through the selected distance (At block 410, obtaining reflected signals 115 refers to using either a one-dimensional antenna array 210, as shown in FIG. 2, or a two-dimensional antenna array 310, as shown in FIG. 3, to obtain the reflected signals 115 that result from reflection of transmit signals 112 (0036))
Regarding claim 10, Bialer teaches wherein the processor is further configured to operate the neural network to generate a plurality of features based on the plurality of observations and to operate a concatenation module to combine the plurality of features to obtain the network output signal (The detection corresponds with an outline of the surface of an object 140 resulting in the detection. The output of the neural network is detailed with reference to FIGS. 6 and 7 (0038))
Regarding claim 11, Bialer teaches wherein the neural network includes a plurality of convolution networks, each convolution network configured to receive a respective observation from the plurality of observations and generate a respective feature of the plurality of features (At block 430, a neural network uses the input image 425 to provide an object surface estimation according to one of two or more embodiments. Two embodiments are detailed with reference to FIGS. 6 and 7. The neural network includes layers of convolutional filters (0038))
Regarding claim 12, Bialer teaches wherein the processor is further configured to train the neural network by determining values of weights of the neural network that minimize a loss function including the network output signal and a reference signal (The supervised learning is accomplished by calculating loss, at block 450, based on the output of the neural network (at block 430) and the ground truth (at block 440). The loss is provided as feedback, as indicated in FIG. 4, and is used to update weights in the neural network (0039))
Regarding claim 13, Bialer teaches wherein the processor is further configured to generate the reference signal by coherently combining the plurality of observations over time based on a known relative distance between the radar array and the object during a relative motion between the vehicle and the object (The image 425 indicates an intensity associated with a set of range values and a set of angle values or a set of pairs of angle values. At block 530, the trained neural network uses the image 425 input to provide an output that indicates an outline that defines the surface of an object 140 that resulted in the reflected signals 115 (0040))
Regarding claim 14, Bialer teaches wherein the processor is further configured to generate the reference signal from a product of an observation received from the extended radar array and a synthetic response based on angles and ranges recorded for the observation (The supervised learning is accomplished by calculating loss, at block 450, based on the output of the neural network (at block 430) and the ground truth (at block 440). The loss is provided as feedback, as indicated in FIG. 4, and is used to update weights in the neural network (0039))
Regarding claim 16, Bialer teaches wherein the extended radar array obtains the plurality of observations at each of a plurality of locations of the radar array as the radar array moves through the selected distance (At block 410, obtaining reflected signals 115 refers to using either a one-dimensional antenna array 210, as shown in FIG. 2, or a two-dimensional antenna array 310, as shown in FIG. 3, to obtain the reflected signals 115 that result from reflection of transmit signals 112 (0036)).
Regarding claim 17, Bialer teaches wherein the processor is further configured to operate the neural network to generate a plurality of features based on inputting the plurality of observations, and operate a concatenation module to combine the plurality of features to obtain the network output signal (The detection corresponds with an outline of the surface of an object 140 resulting in the detection. The output of the neural network is detailed with reference to FIGS. 6 and 7 (0038)) 
Regarding claim 18, Bialer teaches wherein the processor is further configured to train the neural network by determining values of weights of the neural network that minimize a loss function including the network output signal and a reference signal (The supervised learning is accomplished by calculating loss, at block 450, based on the output of the neural network (at block 430) and the ground truth (at block 440). The loss is provided as feedback, as indicated in FIG. 4, and is used to update weights in the neural network (0039))
Regarding claim 19, Bialer teaches wherein the processor is further configured to generate the reference signal by coherently combining the plurality of observations over time based on a known relative distance between the radar array and the object during a relative motion between the vehicle and the object (The image 425 indicates an intensity associated with a set of range values and a set of angle values or a set of pairs of angle values. At block 530, the trained neural network uses the image 425 input to provide an output that indicates an outline that defines the surface of an object 140 that resulted in the reflected signals 115 (0040))
Regarding claim 20, Bialer teaches wherein the processor is further configured to generate the reference signal from a product of an observation received from the extended radar array and a synthetic response based on angles and ranges recorded for the observation (The supervised learning is accomplished by calculating loss, at block 450, based on the output of the neural network (at block 430) and the ground truth (at block 440). The loss is provided as feedback, as indicated in FIG. 4, and is used to update weights in the neural network (0039))
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/              Supervisory Patent Examiner, Art Unit 3648